Citation Nr: 0532401	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  02-11 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for psychiatric 
disability, to include post-traumatic stress disorder and 
dysthymia.

2.  Entitlement to a compensable evaluation for malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from March 1968 to May 
1970, including service in Vietnam, and was awarded the 
Purple Heart Medal.  In May 2004, the Board of Veterans' 
Appeals (Board) denied the issues of entitlement to service 
connection for low back disability and for residuals of a 
right arm fracture and remanded the issues listed on the 
title page to the Department of Veterans Affairs (VA) 
Regional Office in San Juan, Puerto Rico (RO) for additional 
development.  The additional development has been 
accomplished, and the case is again before the Board for 
adjudication.


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
post-traumatic stress disorder (PTSD) was denied by an 
unappealed rating decision dated in September 1991. 

2.  Evidence that is not cumulative or redundant of evidence 
previously of record and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim has not been received since the September 1991 
rating decision.

3.  Malaria smears in November 1988 and May 2001 were 
negative.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of service 
connection for psychiatric disability, to include PTSD and 
dysthymia, is not new and material; and, therefore, the claim 
is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.104 (2005); 38 C.F.R. § 3.156 (2001).     

2.  The criteria for a compensable evaluation for service-
connected malaria have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §4.88b, Diagnostic Code 
6304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

With respect to the issue on appeal involving the matter 
of the submission of new and material evidence, although 
VA's duty to assist appears to be circumscribed, the 
notice provisions of the VCAA are applicable.  The United 
States Court of Appeals for Veterans Claims (Court) has 
recently held that 38 U.S.C.A. § 5103(a), as amended by 
the VCAA, and 38 C.F.R. § 3.159(b), as amended, which 
pertain to VA's duty to notify a claimant who had 
submitted a complete or substantially complete 
application, apply to those claimants who seek to reopen a 
claim by submitting new and material evidence pursuant to 
38 U.S.C.A. § 5108.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).       

In April 2001, the RO sent the veteran a letter, with a copy 
to his representative, in which he was informed of the 
requirements needed to establish new and material 


claims.  In May 2004, the RO sent the veteran a letter, with 
a copy to his representative, informing him of the 
requirements needed to establish increased rating claims.  In 
accordance with the requirements of the VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letters explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  No additional private 
medical evidence has been received from the veteran.  There 
is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  The veteran has been given ample 
opportunity to present evidence and argument in support of 
his claims.  Consequently, the Board finds that general due 
process considerations have been complied with by VA.  See 
38 C.F.R. § 3.103 (2005).  

VA ordinarily has a duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  The VCAA 
also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
However, with respect to the issue on appeal involving 
whether a previously denied claim may be reopened, VA's 
duty to assist the veteran in the development of his claim 
is not triggered unless and until the claim is reopened.  
See 38 U.S.C.A. § 5103A.  With respect to the increased 
rating issue on appeal, the Board notes that a relevant VA 
examination was conducted in May 2001.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  



New and Material Evidence Claim

Law and Regulations

In general, RO decisions are final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1100 (2005).  Pursuant to 38 U.S.C.A. § 5108, 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim. 

There has been a regulatory change with respect to new and 
material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  See 38 C.F.R. § 
3.156(a) (2004).  Because the veteran filed his claim to 
reopen prior to August 29, 2001, the earlier version of 
the law is applicable in this case.

According to the relevant VA regulation, "[n]ew and 
material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2005).  Service connection may be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. 
§ 3.303(d) (2005); Cosman v. Principi, 3 Vet. App. 503, 
505 (1992).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2005).

Factual Background

The issue of entitlement to service connection for PTSD was 
denied by the RO in a rating decision dated in September 1991 
because there was no evidence of a psychiatric disability in 
service and no finding of a disability related to service, 
including PTSD, on VA examination in June 1991.  The veteran 
was notified of the denial in October 1991 and he did not 
timely appeal.

Previously considered evidence

The evidence of record at the time of the September 1991 
RO decision consisted of the veteran's service medical and 
personnel records, VA examination reports dated in 
November 1988 and June 1991, a private medical report 
dated in May 1991, and statements from the veteran.  

The veteran's service medical records do not contain any 
complaints, findings, or diagnosis of a psychiatric 
disability, to include PTSD and dysthymia.  

The veteran was seen by VA in November 1988 for malaria.  
There were no complaints or findings involving a psychiatric 
disability.

According to a May 1991 report from a private mental health 
clinic, the veteran had been treated since February 1991 for 
a 15 year history of psychiatric problems.  PTSD was 
diagnosed.

The veteran complained on VA examination in June 1991 of 
psychiatric symptomatology since 1975, including insomnia, 
vague auditory hallucinations, occasional flashbacks that had 
to do with the war, and occasional feelings of paranoia.  The 
veteran said that after service, he began to abuse alcohol 
and drugs.  He veteran said that he liked being in combat, 
even though he noted that a friend was killed by friendly 
fire.  He sometimes had Vietnam flashbacks but never woke up 
frightened or sweaty.  He liked to watch war movies.  The 
examiner noted that the veteran was somewhat socially 
withdrawn, irritable, and had some mild startle response but 
did not meet most of the criteria for PTSD.  The diagnoses 
were dysthymic disorder and polysubstance abuse, in 
remission.

Evidence received since September 1991

Evidence received since September 1991 consists of VA 
treatment records from July 1997 to September 2001; VA 
examination reports for May 2001 and January 2005, and 
statements by and on behalf of the veteran that he 
incurred psychiatric disability as a result of service.  

The VA treatment records on file include an assessment of 
insomnia, chronic, alcohol induced, in April 1999.  It was 
noted in April 2001 that the veteran said that he did not 
want to stop drinking.

On VA general examination in May 2001, the veteran's 
complaints included insomnia since 1970, nervousness, and 
anxiety.  On special psychiatric evaluation in May 2001, 
the veteran said that he drank less than before.  He was 
noted to be alert and oriented, with a constricted affect.  
His mood was slightly anxious.  His speech was clear and 
coherent; he was not suicidal or homicidal; and his 
insight and judgment were fair.  The diagnoses were 
alcohol dependence; and polysubstance dependence, in 
remission.

On VA psychiatric evaluation in January 2005, which 
included a review of the claims file, the veteran reported 
a history of compulsive heavy drinking since he was 13 
years old and said that he was not willing to stop 
drinking.  He did not report nightmares, intrusive 
thoughts, or avoidance behavior about any type of 
traumatic experience in service.  He was not observed to 
be anxious, distressed, or depressed when he talked about 
service.  He said that he enjoyed learning how to survive 
in Vietnam.  He did not report feelings of intense fear, 
helplessness, or horror in service.  On mental status 
examination, the veteran's thought process was coherent 
and logical.  There was no evidence of delusions or 
hallucinations; and he did not have any phobias, 
obsessions, panic attacks, or suicidal ideas.  The 
examiner concluded, based on a review of the claims file 
and the above examination findings, that the veteran's 
psychiatric problem did not meet the criteria for a 
diagnosis of PTSD.  Alcohol dependence was diagnosed.  

Analysis

As discussed above, in order for the veteran's claim to be 
reopened, new and material evidence must be of record.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board observes 
that there must be new and material evidence as to any aspect 
of the veteran's claim that was lacking at the time of the 
last final denial in order to reopen the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

The September 1991 rating decision denial was based on the 
lack of evidence of a psychiatric disability in service or 
soon after discharge and the VA conclusion on examination in 
June 1991 that the veteran did not have PTSD.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).  There is no 
current diagnosis of an acquired psychiatric disability, 
including PTSD, on VA examinations in May 2001 and January 
2005.  The current diagnosis of alcohol dependence was not 
related to service; it was noted on examination in January 
2005 that the veteran began drinking when he was 13 years 
old.

Because the evidence added to the claims file after September 
1991 does not contain a diagnosis of PTSD or other 
psychiatric disability related to service, the Board finds 
that the evidence submitted since the September 1991 RO 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156.  Consequently, the veteran's claim for service 
connection for psychiatric disability, to include PTSD and 
dysthymia, may not be reopened.  

Although the veteran contends that he has PTSD due to 
service, as a lay person, the veteran is not competent to 
render this medical opinion.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

Because the evidence submitted since September 1991 is not 
new and material, the claim of service connection for 
psychiatric disability, to include PTSD and dysthymia, is not 
reopened and the benefit sought on appeal remains denied.  
Moreover, as new and material evidence to reopen his finally 
disallowed claim has not been submitted, the benefit of the 
doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).
Increased Rating Claim

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2005).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

Evidence Considered 

The evidence on file and considered by the Board consists of 
the veteran's service medical records, VA examination reports 
dated from November 1988 to January 2005, a May 1991 private 
medical report, VA treatment records dated from July 1997 to 
September 2001, and written statements by and on behalf of 
the veteran.

Specific Schedular Criteria

A noncompensable evaluation is currently assigned for the 
veteran's service-connected malaria under the provisions of 
Diagnostic Code 6304.

A 100 percent rating for malaria is assigned when there is an 
active disease process.  Relapses must be confirmed by the 
presence of malarial parasites in blood smears.  Thereafter, 
malaria is to be rated on the basis of residuals such as 
liver or spleen damage under the appropriate system.  See 38 
C.F.R. § 4.88b, Diagnostic Code 6304.

Analysis

There is no current medical evidence of active malaria or 
residuals thereof.  In fact, malarial smears performed as 
part of VA evaluations in November 1988 and May 2001 were 
negative for active disease, and no relevant problems 
indicative of malaria were noted on the examinations.  The 
veteran was 67 inches tall and weighed 129 pounds in May 
2001.  He did not report any current symptoms.  Although it 
was noted that the veteran appeared undernourished, there was 
no evidence of vitamin deficiency.  The pertinent diagnosis 
in May 2001 was malaria, inactive.  The medical evidence does 
not demonstrate current residuals of malaria such as liver or 
spleen damage.  The other evidence on file is not relevant to 
the veteran's claim for a compensable evaluation for malaria.  
Therefore, the veteran's service-connected malaria is 
properly assigned a noncompensable evaluation.  In reaching 
this decision, the Board has considered the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the claim, the doctrine does not apply.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for psychiatric disability, 
to include PTSD and dysthymia, not having been submitted, the 
claim is not reopened and the benefit sought on appeal remain 
denied.  

A compensable evaluation for service-connected malaria is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


